                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

                    1:19-cv-03297
Civil Action No. _________________________

JONATHAN S. BENTON,

     Plaintiff,

v.

VARGO & JANSON, PC,

     Defendant.


                                            COMPLAINT


         NOW COMES, Jonathan S. Benton (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd., complaining as to the conduct of the Defendant, Vargo & Janson, PC

(“Defendant”) as follows:

                                      NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

     2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

     3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the District of Colorado and Plaintiff resides in this district.

                                               PARTIES

     4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3).

                                                    1
   5. Defendant is a debt collection agency with its principle office located at 6464 West 14th

Avenue #200, Lakewood, Colorado 80214. The principal purpose of Defendant’s business is the

collection of consumer debts. Defendant collects or attempts to collect, directly or indirectly,

defaulted debts owed or due or asserted to be owed or due to others using the mail and telephone.

                             FACTS SUPPORTING CAUSES OF ACTION

   6. Prior to the conduct giving rise to this action, Plaintiff was notified by a third party collector

that he had defaulted on his HSBC platinum credit card (“alleged debt”).

   7. Plaintiff was perplexed because he did not own an HSBC platinum credit card, and thus the

alleged debt did not belong to him.

   8. Prior to October 2017, Defendant acquired the rights to collect upon the defaulted alleged

debt.

   9. In or around October 2017, Defendant garnished Plaintiff’s wages for approximately

$500.00.

   10. In or around March 2019, Plaintiff sent a complaint against Defendant through the

Consumer Financial Protection Bureau.

   11. In or around March 2019, Plaintiff received a response to his complaint from Defendant.

   12. In its response, Defendant threatened Plaintiff with further wage garnishment.

   13. Defendant falsely represented the legal status of the alleged debt because Plaintiff did not

owe the alleged debt.

   14. Defendant unfairly attempted to collect on the alleged debt through the threat of wage

garnishment knowing that Plaintiff did not owe such debt.




                                                  2
                                                DAMAGES

   15. Defendant’s false representation and misleading conduct has severely disrupted Plaintiff’s

daily life and general well-being.

   16. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, emotional distress, mental anguish, and anxiety as Plaintiff was led to believe he

owed the alleged debt.

   17. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff restates and realleges paragraphs 1 through 18 as though fully set forth herein.

   19. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   20. The alleged alleged debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   21. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   22. Moreover, Defendant is a “debt collector” because it acquired rights to the alleged debt

after it was in default. 15 U.S.C. §1692a(6).

   23. Defendant used the mail to attempt to collect the alleged debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).




                                                  3
   24. Defendant’s communications to Plaintiff were made in connection with the collection of

the alleged debt.

   25. One of the purposes of the FDCPA was to eliminate the recurring problem of debt

collectors dunning the wrong person.

   26. Defendant violated 15 U.S.C. §§1692e, e(2), e(10), and f through its unlawful debt

collection practices.

           a. Violations of FDCPA § 1692e

   27. “The FDCPA declares it a violation to make a false representation of the character, amount,

or legal status of any debt. 15 U.S.C.S. § 1692e(2)(A). Indeed, merely dunning a person who is

not legally obligated to pay the debt makes the debt collector liable under that statute as a matter

of law because it is, ipso facto, a false representation about the status or character of the debt.” See

Owens v. Howe, No. 1:04-CV-152, 2004 U.S. Dist. LEXIS 22728 (N.D. Ind. Nov. 8, 2004).

   28. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection to collection of the alleged debt.

   29. Defendant violated §1692e(2) by falsely representing the legal status of the alleged debt.

Specifically, Defendant attempted to deceive Plaintiff into believing that he was responsible for

the alleged debt and could have his wages garnished to collect the alleged debt, when Plaintiff had

no such obligation because the alleged debt did not belong to him.

   30. Furthermore, Defendant violated §1692e(10) by using false representation and deceptive

means in connection to the collection of the alleged debt. Defendant falsely represented that

Plaintiff owes the alleged debt when Plaintiff did not owe the alleged debt. Defendant attempted

to dragoon Plaintiff into paying a debt that did not belong to him.




                                                   4
          b.   Violations of FDCPA § 1692f

   31. Defendant violated §1692f by using unfair and unconscionable means in attempting to

collect on the alleged debt.

   32. Specifically, Defendant unfairly threatened to garnish Plaintiff’s wages when Plaintiff did

not owe the alleged debt. Defendant’s unconscionable conduct was employed in order to trick

Plaintiff into believing he owed the alleged debt and ultimately to satisfy the alleged debt when

the alleged debt did not belong to him.

   33. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant deceptive means.

   34. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff JONATHAN S. BENTON respectfully requests that this Honorable
Court:
   a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;
   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);
   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);
   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.




                                                5
Dated: November 21, 2019       Respectfully Submitted,


                               /s/ Alexander J. Taylor
                               /s/ Omar T. Sulaiman
                               Alexander J. Taylor, Esq.
                               Omar T. Sulaiman, Esq.
                               Counsel for Plaintiff
                               Sulaiman Law Group, Ltd
                               2500 S Highland Ave, Suite 200
                               Lombard, IL 60148
                               Telephone: (630) 575-8181
                               ataylor@sulaimanlaw.com
                               osulaiman@sulaimanlaw.com




                           6
